Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 14 May 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        Sir

                            Head Quarters New Windsor 14th May 1781
                        
                        I last night had the honor of receiving your Excellency’s favor of the 11th. As you request me to name the
                            time of meeting, I appoint Monday the 21st of this month at Weathersfeild which I think is as soon as will be possible for
                            you, with convenience. General Knox and General du portail will accompany me. I will endeavour to be at Weathersfeild on
                            saturday afternoon myself, and have made choice of this town in preference to Hartford because the latter will be occupied
                            by the Assembly of the State which is now sitting.
                        I forward the packets for His Excellency the Chevalier de la Luzerne by Express, and inform him of the time
                            and place of our intended interview; but I do not imagine it will be possible for him to be present at it.
                        I shall very impatiently wait the pleasure of meeting your Excellency and the Count de Barras. I have the
                            honor to be Your Excellency’s Most obedt and very humble servant
                        
                            Go: Washington
                        
                    